Case 20-12074-amc      Doc 25   Filed 08/24/20 Entered 08/24/20 14:59:53   Desc Main
                                Document     Page 1 of 1

                         UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                      8/24/2020

To:   BRAD J. SADEK
Sadek and Cooper
1315 Walnut Street
Suite 502
Philadelphia, PA 19107

                                     In re: Deela M. Williams.
                                     Bankruptcy No. 20-12074-amc
                                     Adversary No.
                                     Chapter 113

     Re: Application for Compensation
The above pleading was filed in this office on 7/21/2020. Please
be advised that the following document(s) has (have) not been
filed as required pursuant to the Federal Rules of Bankruptcy
Procedure and/or the Local Rules of this court:

               ()     Affidavit
               ()     Certificate of Service
               (xx)   Certification of no response
               ()     Notice pursuant to Rule 9019
               ()     Notice pursuant to Rule 2002
               ()     Notice pursuant to Rule 3007.1
               ()     Proof of Claim number not noted on
                            objection pursuant to Rule 3007.1(a)
               ()     Proposed Order
               ()     Stipulation
               ()     Certification of Default
               ()     Other

In order for this matter to proceed to disposition, please submit
the above noted item(s) to this office within fourteen (14) days
from the date of this notice. Otherwise, the matter will be
referred to the Court.

                                  Timothy B. McGrath
                                  Clerk



                                  By: _____C. Wagner___________
                                        Deputy Clerk
status.frm
(rev. 11/26/2018)
